Case: 16-20165      Document: 00514186961         Page: 1    Date Filed: 10/06/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 16-20165
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                        October 6, 2017
                                                                           Lyle W. Cayce
STEVE ALAN MORGAN,                                                              Clerk


                                                 Plaintiff-Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION; TROY D.
SIMPSON; KOKLIA NAIK,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:15-CV-2833


Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM: *
       Steve Alan Morgan, Texas prisoner # 1222355, has given notice of his
appeals from the district court’s interlocutory orders in his civil rights action
denying his motions for a preliminary injunction and a temporary restraining
order, for leave to amend the complaint (two motions), and for appointment of



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20165     Document: 00514186961      Page: 2    Date Filed: 10/06/2017


                                  No. 16-20165

counsel (two motions), for summary judgment, for leave to expand the record,
and for a physical examination.
      “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional
requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007). In a civil matter, a
notice of appeal must be filed within 30 days of entry of the judgment or order
being appealed. FED. R. APP. P. 4(a)(1)(A). Morgan’s notices of appeal were
not filed within that period. See id. Although Morgan’s second notice of appeal
was filed within the 30-day period to request an extension of time based on
excusable neglect or good cause, see FED. R. APP. P. 4(a)(5), we have not deemed
it as such a request because Morgan did provide any explanation in that
document for his untimely filing.
      Since the filing of the notices of appeal in this case, the district court has
entered final judgment dismissing the complaint. Although an application for
leave to proceed in forma pauperis was submitted by Morgan within 30 days
of entry of the judgment, that document did not clearly notify the court or
opposing counsel of the taking of an appeal from that decision under the
circumstances of this case. See Fisher v. U.S. Dept. of Justice, 759 F.2d 461,
464 n.2 (5th Cir. 1985); see also FED. R. APP. P. 3(c)(1)(B).
      The appeal is DISMISSED. See Bowles, 551 U.S. at 213-14. Morgan’s
motions for leave to file a supplemental reply brief; for suspension of the rules;
to substitute S. Abron for appellee Naik; and for an appeal conference are
DENIED.




                                         2